       Case 1:19-cv-00822-RP Document 40 Filed 06/01/20 Page 1 of 10




                     IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF TEXAS
                                AUSTIN DIVISION

GREGORY ROYAL,                                        §
                                                      §
     Plaintiff,                                       §
                                                      §
v.                                                    §   CASE NO. 1:19-CV-822-RP-ML
                                                      §
INTEGREON MANAGED SOLUTIONS,                          §
INC.,                                                 §
                                                      §
      Defendant, individually and jointly,            §
                                                      §
MARNI HELFAND,                                        §
                                                      §
      Co-Defendant, individually and jointly,         §
                                                      §
JULIE LAUFENBERG,                                     §
                                                      §
      Co-Defendant, individually and jointly,         §
                                                      §
HAILEY CHOI,                                          §
                                                      §
      Co-Defendant, individually and jointly,         §
                                                      §
CATHERINE HOUGH,                                      §
                                                      §
      Co-Defendant, individually and jointly,         §
                                                      §
JASON GUCKERT,                                        §
                                                      §
      Co-Defendant, individually and jointly,         §
                                                      §
ANGELA ABNEY,                                         §
                                                      §
      Co-Defendant, individually and jointly,         §



                  DEFENDANTS’ RULE 12(b)(6) MOTION TO DISMISS
                                      and
                         RULE 12(f) MOTION TO STRIKE




                                       Page 1 of 10
            Case 1:19-cv-00822-RP Document 40 Filed 06/01/20 Page 2 of 10




       Defendants Integreon Managed Solutions, Inc. (“IMS”), Marni Helfand, Hailey Choi,

Catherine Hough, Jason Guckert, Angela Abney, and Julie Laufenberg (collectively “Defendants”)

file their Motion to Dismiss pursuant to FED. R. CIV. P. 12(b)(6) and Motion to Strike pursuant to

FED. R. CIV. P. 12(f).

       Defendants move the Court for an order dismissing Plaintiff’s claims against IMS under

Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C. § 2000e et. seq., as alleged in

Plaintiff’s Verified Second Amended Complaint (“Complaint”) because Plaintiff’s pleadings, in

part, fail to state a claim upon which relief can be granted against Defendants. FED. R. CIV. P.

12(b)(6).

       Defendants move the Court for an order striking certain claims made by Plaintiff because

they are immaterial, impertinent, and scandalous having no possible relation to the claims or causes

of action and are prejudicial to Defendants. FED. R. CIV. P. 12(f).

       In support of Defendants’ Motion to Dismiss and Motion to Strike, Defendants respectfully

show the Court the following:

                                             I.
                                        BACKGROUND

       In his Complaint, Plaintiff Gregory Royal (who is an attorney by trade), alleges, in part,

causes of action under Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C. §2000e

et. seq., (hereinafter referred to as “Title VII”) and 42 U.S.C. § 1981 (hereinafter referred to as

“Section 1981”) against Defendants arising from allegations of employment discrimination,

harassment, hostile environment, and retaliation based upon his race, which allegations Defendants

deny. [Doc. 38, Complaint, p. 2, ¶¶ 2-3].

       Plaintiff alleges that IMS can be held responsible for violating Title VII and Section 1981

because the company allegedly discriminated, harassed, subjected him to a hostile environment,

                                            Page 2 of 10
          Case 1:19-cv-00822-RP Document 40 Filed 06/01/20 Page 3 of 10




and retaliated based upon his race. Though Plaintiff in paragraphs 26, 265, and 266 of the

Complaint refer to an Equal Employment Opportunity Commission (EEOC) complaint, Plaintiff

says nothing else in the Complaint about his Charge of Discrimination filed with the EEOC. Id.,

pp. 5, 39. Specifically, Plaintiff does not state whether he timely filed his Charge of Discrimination

with the EEOC or the date he filed the Charge of Discrimination with the EEOC.

       The Complaint is replete with conclusory, unsubstantiated allegations of wrongdoing by

Defendants, which Defendants deny, and should be stricken. Id., Complaint.

                                         II.
                               ARGUMENTS & AUTHORITIES

A.     Defendants’ Motions to Dismiss pursuant to Rule 12(b)(6) of the Federal Rules of
       Civil Procedure.

       A motion under Rule 12(b)(6) asks a court to dismiss a complaint for “failure to state a

claim upon which relief can be granted.” FED. R. CIV. P. 12(b)(6). To survive a motion to dismiss

under Rule 12(b)(6), a complaint must include “enough facts to state a claim to relief that is

plausible on its face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007). “A claim has facial

plausibility when the plaintiff pleads factual content that allows the court to draw the reasonable

inference that the defendant is liable for the conduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662,

678 (2009); Gonzalez v. Kay, 577 F.3d 600, 603 (5th Cir. 2009). The plaintiff’s complaint must

contain allegations of every material point necessary to sustain recovery. Campbell v. City of San

Antonio, 43 F.3d 973, 975 (5th Cir. 1995).

       In reviewing a motion to dismiss under Federal Rule of Civil Procedure 12(b)(6), the Court

accepts all well-pleaded facts as true, viewing them in the light most favorable to the plaintiff.

Alexander v. AmeriPro Funding, Inc., 848 F.3d 698, 701 (5th Cir. 2017) (citing Martin K. Eby

Constr. Co. v. Dallas Area Rapid Transit, 369 F.3d 464, 467 (5th Cir. 2004)). However, the court



                                             Page 3 of 10
             Case 1:19-cv-00822-RP Document 40 Filed 06/01/20 Page 4 of 10




should not apply the same presumption to conclusory statements or legal conclusions. Iqbal, 556

U.S. at 678-79. Although a pro se litigant may be held to less stringent standards, regardless of

whether the plaintiff is proceeding pro se or is represented by counsel, pleadings must show

specific, well-pleaded facts, not mere conclusory allegations to avoid dismissal. Guidry v. Bank of

LaPlace, 954 F.2d 278, 281 (5th Cir. 1992).

       i.        Plaintiff’s Counts against IMS under Title VII that are challenged by IMS.

       Count One contains Plaintiff’s cause of action against IMS for discrimination based on

race under Title VII. Id., pp. 40-41.

       Count Two contains Plaintiff’s cause of action against IMS for harassment based on race

under Title VII. Id., pp. 41-42.

       Count Three contains Plaintiff’s cause of action against IMS for hostile work environment

based on race under Title VII. Id., pp. 42-43.

       Count Four contains Plaintiff’s cause of action against IMS for retaliation based on race

under Title VII. Id., pp. 43-44.

       ii.       Plaintiff’s causes of action against IMS arising under Title VII must be
                 dismissed with prejudice.

       “[B]efore a plaintiff can commence a civil action under Title VII in federal court, she must

file a timely charge with the EEOC, or with a state or local agency with authority to grant or seek

relief from the alleged unlawful employment practice.” Dao v. Auchan Hypermarket, 96 F.3d 787,

789 (5th Cir. 1996) (per curiam) (citing 42 U.S.C. § 2000e—5(e)(1)) (emphasis added).1 In other




1
  Before a claimant can pursue a Title VII claim in federal court, she must exhaust her available
administrative remedies by filing a Charge with the EEOC. Taylor v. Books A Million, Inc., 296 F.3d 376,
378-79 (5th Cir. 2002). A plaintiff has sufficiently exhausted her administrative remedies when she has
“file[d] a timely charge with the EEOC and receives a statutory notice of right to sue.” Id. at 379.

                                              Page 4 of 10
          Case 1:19-cv-00822-RP Document 40 Filed 06/01/20 Page 5 of 10




words, filing a timely charge is a condition precedent to a Title VII action in federal court. See

Zipes v. Trans World Airlines, Inc., 455 U.S. 385, 393 (1982).

        The Court appears to have recognized that Plaintiff’s original complaint did not provide

sufficient information for the Court to properly evaluate the Complaint to determine whether

Plaintiff stated a cognizable claim under Title VII. [Doc. 3, p. 1]. Specifically, the Court appears

to have inquired as to when Plaintiff’s Charge of Discrimination was filed with the EEOC. Id.

Accordingly, the Court ordered Plaintiff to supplement the record by filing a signed and dated

copy of Plaintiff’s EEOC Charge of Discrimination. Id.

        In response to the Court’s Order, [Doc. 3], Plaintiff filed of public record an Affidavit along

with attached documentation demonstrating, in part, that Plaintiff failed to timely file his Charge

of Discrimination with the EEOC (collectively the documents filed as Doc. 6 shall be referred to

as the “Affidavit”).2      [Doc. 6, Affidavit, p. 6].          Since Plaintiff mentions his Charge of

Discrimination to the EEOC in paragraph eleven (11) of the Complaint, and the Charge of

Discrimination being central to Plaintiff’s claims under Title VII, the Court should consider the

Affidavit, which is attached hereto as Exhibit 1 and incorporated herein by reference, when

determining whether Plaintiff’s Title VII claims (Counts 1 – 4) should be dismissed with prejudice

pursuant to Rule 12(b)(6).

        In light of the recent U.S. Supreme Court decision in Fort Bend County, Texas v. Davis,

the failure to exhaust administrative remedies based on the charge-filing requirement is asserted


2
  IMS respectfully requests the Court take judicial notice of the contents of the records filed as Doc. 6 on
November 21, 2019. Generally, when ruling on a 12(b)(6) motion, the court may consider only the
allegations in the complaint and any attachments thereto. If a motion to dismiss refers to matters outside
the pleading it is more properly considered as a motion for summary judgment. See FED. R. CIV. P. 12(d).
However, the court may take judicial notice of public documents, and may also consider documents a
defendant attaches to its motion to dismiss under 12(b)(6) if the documents are referenced in the plaintiff’s
complaint and central to the plaintiff’s claims. See Collins v. Morgan Stanley Dean Witter, 224 F.3d 496,
499 (5th Cir. 2000).
                                                Page 5 of 10
          Case 1:19-cv-00822-RP Document 40 Filed 06/01/20 Page 6 of 10




under Rule 12(b)(6) rather than 12(b)(1) for lack of subject matter jurisdiction. Fort Bend Cty.,

Tex. v. Davis, 139 S. Ct. 1843, 1849, 204 L. Ed. 2d 116 (2019). Plaintiff’s pleadings demonstrate

that he failed to timely file his Charge of Discrimination, which was also dismissed by the EEOC

as untimely. Accordingly, Plaintiff fails to state a claim with respect to alleged discriminatory

conduct under Title VII against IMS because Plaintiff is unable to plead facts sufficient to show

that Plaintiff exhausted his administrative remedies with respect to Plaintiff’s Title VII claims.

       Plaintiff contends that the Court should apply equitable principles to toll the deadline for

timely filing his Charge of Discrimination. [Doc. 38, pp. 39-40, ¶¶ 265-276]. In limited

circumstances, the filing deadline is subject to equitable doctrines such as tolling or estoppel. Zipes

v. Trans World Airlines, Inc., 455 U.S. 385, 393 (1982). The plaintiff has the burden of providing

a sufficient factual basis for tolling the filing deadline. Conaway v. Control Data Corp., 955 F.2d

358, 362 (5th Cir. 1992).      Plaintiff’s allegations also do not support excusing his untimeliness

on the basis of equitable estoppel. Equitable estoppel generally applies when the defendant’s

misconduct prevents the plaintiff from asserting his rights within the limitations period. Pruet

Prod. Co. v. Ayles, 784 F.2d 1275, 1280 (5th Cir. 1986). Plaintiff does not allege that IMS

obstructed him from timely filing his Charge of Discrimination (nor would there be any evidence

of such obstruction).

       The Fifth Circuit has recognized the following three grounds for equitable tolling: “(1) the

pendency of a suit between the same parties in the wrong forum; (2) the plaintiff’s lack of

awareness of the facts supporting his claim because of the defendant’s intentional concealment of

them; and (3) the EEOC’s misleading the plaintiff about his rights.” Manning v. Chevron Chem.

Co., LLC, 332 F.3d 874, 880 (5th Cir. 2003). Plaintiff has not sufficiently demonstrated that the

doctrine of equitable tolling applies. There is no allegation of a suit pending between the same



                                             Page 6 of 10
          Case 1:19-cv-00822-RP Document 40 Filed 06/01/20 Page 7 of 10




parties in another forum. There are no allegations claiming that the Defendants intentionally

concealed facts or that the EEOC misled him about his rights. To the extent Plaintiff claims the

EEOC mislead him by issuing a “Right to Sue” letter, these are conclusory allegations and the

Plaintiff’s subjective beliefs are insufficient. Furthermore, the EEOC’s decision to issue a Right

to Sue letter is its own prerogative, and, contrary to Plaintiff’s assertion, federal courts are expected

to make “an independent determination” as to a claimant’s “compliance with Title VII’s filing

requirements.” Burrell v. Brown, 228 F.3d 410, *4 (5th Cir. 2000) (per curiam) (unpublished)

(citing Chappell v. Emco Mach. Works Co., 601 F.2d 1295, 1304 (5th Cir. 1979)). Accordingly,

for the reasons stated above, tolling of the filing deadline is not appropriate in this case, and the

Court should dismiss Plaintiff’s Title VII claims against IMS with prejudice.

B.      The Court should strike certain allegations in the Complaint that are immaterial,
        impertinent, or scandalous to Plaintiff’s core issues.

        Federal Rule of Civil Procedure 12(f) authorizes the Court to “strike from a pleading an

insufficient defense or any . . . immaterial, impertinent, or scandalous . . . matter.” FED. R. CIV. P.

12(f). Rule 12(f)’s purpose is to “avoid the expenditure of time and money that must arise from

litigating spurious issues by dispensing with those issues prior to trial.” Zytax, Inc. v. Green Plains

Renewable Energy, Inc., No. H-09-cv-2582, 2010 WL 2219179, at *5 (S.D. Tex. May 28, 2010)

(quoting Fantasy, Inc. v. Fogerty, 984 F.2d 1524, 1527 (9th Cir. 1993)). Rule 12(f) is also

designed to “reinforce the requirement in Rule 8(e) that pleadings be simple, concise, and direct.”

5C Charles Alan Wright & Arthur R. Miller, Federal Practice and Procedure § 1380 (3d. ed. 2014).

        “‘Immaterial’ matter is that which has no essential or important relationship to the claim

for relief or the defenses being pleaded.” 5C Wright & Miller, supra, § 1382; see also Marceaux

v. Lafayette Consol. Gov’t, No. 6:12-cv-01532, 2012 WL 5197667, at *1 (W.D. La. Oct. 18, 2012).

Similarly, “‘impertinent’ matter consists of statements that do not pertain, and are not necessary,

                                              Page 7 of 10
               Case 1:19-cv-00822-RP Document 40 Filed 06/01/20 Page 8 of 10




to the issues in question.” 5C Wright & Miller, supra, § 1382; see also Marceaux, 2012 WL

5197667, at *1.

           “A motion to strike is only proper where the allegations to be stricken have no possible

relation to the claims or causes of action[,]” or if there is a showing of prejudice. Bates v.

Laminack, 938 F.Supp.2d 649, 668 (S.D. Tex. 2013) (citing Augustus v. Board of Public

Instruction, 306 F.2d 862, 868 (5th Cir. 1962); Landmark Graphics Corp. v. Seismic Micro Tech.,

Inc., 2007 WL 172195, at *3 (S.D. Tex. Jan. 22, 2007).

           The Court should strike, at minimum, the following paragraphs in the Complaint because

they contain allegations that are immaterial, impertinent, or scandalous:

               Paragraphs 26-35, 50-51, 124, 195-198, 203-207, 225, 235-236.

           Even under the loose definition of materiality used in Rule 12(f) motions, the allegations

in these paragraphs are, at the least, immaterial to any issue in the case and are, at the most, bizarre,

false statements made to prejudice the Defendants. The allegations in these paragraphs are

immaterial to any liability under Title VII Section 1981, liability for intentional infliction of

emotional distress, or defamation arising from allegations of employment discrimination,

harassment, hostile environment, and retaliation based upon Plaintiff’s race or to whether Plaintiff

is entitled to damages. Indeed, the allegations of Defendant Guckert’s choice of apparel, body

order, or drinks with colleagues or the allegations concerning Pfizer or any of the other purported

conduct in these paragraphs is so tangential to Plaintiff’s claims that evidence supporting them

would not be admissible. FED. R. EVID. 404(b). They have no apparent or implicit relevance to

the claims alleged in the pleadings. Instead, Plaintiff’s allegations amount to little more than

unjustified ad hominem attacks on IMS’s operations and the Individual Defendants’ personal

affairs.


                                              Page 8 of 10
            Case 1:19-cv-00822-RP Document 40 Filed 06/01/20 Page 9 of 10




          Additionally, the material in the above-referenced paragraphs should be stricken because

it is prejudicial. Keeping these allegations in the case will force Defendants and this Court to

expend scarce time and resources on issues immaterial to the core questions at issue. If Plaintiff’s

allegations are not stricken, Defendants and this Court will likely be compelled to devote many

more hours revisiting the very issues that are irrelevant to this case. This waste of economic and

judicial resources is not in the interests of justice. Moreover, given the limited time available to

the parties collectively at trial, every trial hour diverted to addressing baseless and irrelevant

matters is one less hour available to address the core issues before the Court. The prejudice is

palpable. For these reasons, the Court should strike the above-mentioned paragraphs from the

record.

                                               III.
                                           CONCLUSION

          For the reasons set forth above, Defendants respectfully request that the Court dismiss with

prejudice Plaintiff’s Title VII claims against Integreon Managed Solutions, Inc. and strike the

above-referenced paragraphs in Plaintiff’s Second Amended Complaint from the record.




                                              Page 9 of 10
         Case 1:19-cv-00822-RP Document 40 Filed 06/01/20 Page 10 of 10




                                       Respectfully submitted,

                                       By:      /s/ Andrew M. Scott
                                               Andrew M. Scott
                                               Attorney in Charge
                                               Texas Bar No.: 24075042
                                               Federal I.D. No. 1128461
                                               1900 West Loop South, Suite 1000
                                               Houston, Texas 77027
                                               Telephone: (713) 961-3366
                                               E-mail: ascott@grsm.com

                                       ATTORNEYS FOR DEFENDANTS




OF COUNSEL:

GORDON & REES, LLP
Robert L. Horn
Texas Bar No.: 24046107
Federal I.D. No. 60223
1900 West Loop South, Suite 1000
Houston, Texas 77027
Telephone: (713) 961-3366
rhorn@grsm.com


                                 CERTIFICATE OF SERVICE

        I hereby certify that Plaintiff was served on this day of June 1, 2020 with a copy of this
document via e-mail and electronically using the CM/ECF system, which automatically sends
notice and copy of the filing to all parties of record through the Court electronic filing system, and
via certified mail/return receipt requested and US Mail.


                                               /s/ Andrew M. Scott
                                               Andrew M. Scott




                                             Page 10 of 10
